Exhibit 10.16

KRAFT FOODS INC.

CHANGE IN CONTROL PLAN FOR KEY EXECUTIVES

ADOPTED: APRIL 24, 2007

AMENDED: DECEMBER 31, 2009



--------------------------------------------------------------------------------

KRAFT FOODS INC.

CHANGE IN CONTROL PLAN FOR KEY EXECUTIVES

1. Definitions

For purposes of the Change in Control Plan for Key Executives, the following
terms are defined as set forth below (unless the context clearly indicates
otherwise):

 

Affiliate

Any entity controlled by, controlling or under common control with the Company.

 

Annual Base Salary

Twelve times the higher of (i) the highest monthly base salary paid or payable
to the Participant by the Company and its Affiliates in respect of the
twelve-month period immediately preceding the month in which the Change in
Control occurs, or (ii) the highest monthly base salary in effect at any time
thereafter, in each case including any base salary that has been earned and
deferred.

 

Board

The Board of Directors of the Company.

 

Annual Incentive Award Target

The annual incentive award that the Participant would receive in a fiscal year
under the Management Incentive Plan or any comparable annual incentive plan if
the target goals are achieved.

 

Cause

As defined in Section 3.2(b)(i) of this Plan.

 

Change in Control

“Change in Control” means the occurrence of any of the following events:
(A) Acquisition of 20% or more of the outstanding voting securities of the
Company by another entity or group; excluding, however, the following:

(1) any acquisition by the Company or any of its Affiliates;

(2) any acquisition by an employee benefit plan or related trust sponsored or
maintained by the Company or any of its Affiliates; or

(3) any acquisition pursuant to a merger or consolidation described in clause
(C) of this definition.

(B) During any consecutive 24 month period, persons who constitute the Board at
the beginning of such period cease to constitute at least 50% of the Board;
provided that each new Board member who is approved by a majority of the
directors who began such 24 month period shall be deemed to have been a member
of the Board at the beginning of such 24 month period;

(C) The consummation of a merger or consolidation of the Company with another
company, and the Company is not the surviving company; or, if after such
transaction, the other entity owns, directly or indirectly, 50% or more of the
outstanding voting securities of the Company; excluding, however, a transaction
pursuant to which all or substantially all of the individuals or entities who
are the beneficial owners of the outstanding voting securities of the Company
immediately prior to such transaction will beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding
securities entitled to vote generally in the election of directors (or similar
persons) of the entity resulting from such transaction (including, without
limitation, an entity which as a result of such transaction owns the Company
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such transaction, of the
outstanding voting securities of the Company; or

 

2



--------------------------------------------------------------------------------

  (D) The consummation of a plan of complete liquidation of the Company or the
sale or disposition of all or substantially all of the Company’s assets, other
than a sale or disposition pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding voting
securities of the Company immediately prior to such transaction will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors (or similar persons) of the entity purchasing or acquiring the
Company’s assets in substantially the same proportions relative to each other as
their ownership, immediately prior to such transaction, of the outstanding
voting securities of the Company.

 

Code

The Internal Revenue Code of 1986, as amended from time to time.

 

Committee

The Board’s Human Resources and Compensation Committee or a subcommittee
thereof, any successor thereto or such other committee or subcommittee as may be
designated by the Board to administer the Plan.

 

Company

Kraft Foods Inc., a corporation organized under the laws of the Commonwealth of
Virginia, or any successor thereto.

 

Date of Termination

If the Participant’s employment is terminated by:

 

  (i) The Employer for Cause or by the Participant for Good Reason, the Date of
Termination shall be the date on which the Participant or the Employer, as the
case may be, receives the Notice of Termination (as described in Section 3.2(c))
or any later date specified therein, as the case may be.

 

  (ii) The Employer other than for Cause, death or Disability, the Date of
Termination shall be the date on which the Employer notifies the Participant of
such termination.

 

  (iii) Reason of death or Disability, the Date of Termination shall be the date
of death of the Participant or the Disability Effective Date, as the case may
be.

Notwithstanding the above, in the event that the Date of Termination as
determined above is not the last date on which the Participant is employed by
the Employer, the Participant’s Date of Termination shall be the last date on
which the Participant is employed by the Employer.

 

Disability

As defined in Section 3.2(b) (ii).

 

3



--------------------------------------------------------------------------------

Disability Effective Date

As defined in Section 3.2(b) (ii).

 

Effective Date

April 24, 2007. The Plan is being amended effective December 31, 2009.

 

Employer

The Company or any of its Affiliates.

 

Excise Tax

The excise tax imposed by Section 4999 of the Code, together with any interest
or penalties imposed with respect to such excise tax.

 

Good Reason

As defined in Section 3.2(a).

 

Key Executive

An employee who is employed on a regular basis by the Employer in a salary band
D or more senior position.

 

Long-Term Incentive Plan Award Target

The long-term award that the Participant would receive during a performance
cycle under the Long-Term Incentive Plan or any comparable incentive plan if the
target goals specified under the Long-Term Incentive Plan or such annual
incentive plan are achieved.

 

Net After-Tax Benefit

The present value (as determined in accordance with Sections 280G(b)(2)(A)(ii)
and 280G(d)(4) of the Code) of a Participant’s Payments less any Federal, state,
and local income taxes and any Excise Tax payable on such amount.

 

Non-Competition Agreement

The agreement of a Participant, not to, without the Company’s prior written
consent, engage in any activity or provide any services, whether as a director,
manager, supervisor, employee, adviser, consultant or otherwise, for a period of
up to one (1) year following the Participant’s Date of Termination, with a
company that is substantially competitive with a business conducted by the
Company and its Affiliates.

 

Non-Solicitation Agreement

The agreement of a Participant that he or she will not solicit, directly or
indirectly, any employee of the Company or an Affiliate, or a surviving entity
following a Change in Control, to leave the Company or an Affiliate and to work
for any other entity, whether as an employee, independent contractor or in any
other capacity, for a period of up to one (1) year following the Participant’s
Date of Termination.

 

Non-U.S. Executive

A Key Executive whose designated home country, for purposes of the Employer’s
personnel and benefits programs and policies, is other than the United States.

 

Participant

A Key Executive who meets the eligibility requirements of Section 2.1; provided,
however, that any Non-U.S. Executive who, under the laws of his or her
designated home country or the legally enforceable programs or policies of the
Employer in such designated home country, is entitled to receive, in the event
of termination of employment (whether or not by reason of a Change in Control),
separation benefits at least equal in aggregate amount to the Separation Pay
prescribed under Section 3.3(b), of this Plan shall not be considered a
Participant for the purposes of this Plan.

 

4



--------------------------------------------------------------------------------

Payment

Any payment or distribution in the nature of compensation (within the meaning of
Section 280G (b) (2) of the Code) to or for the benefit of the Participant,
whether paid or payable pursuant to this Plan or otherwise.

 

Plan

The Kraft Foods Inc. Change in Control Plan for Key Executives, as set forth
herein.

 

Plan Administrator

The third-party accounting, actuarial, consulting or similar firm retained by
the Company prior to a Change in Control to administer this Plan following a
Change in Control.

 

Separation Benefits

The amounts and benefits payable or required to be provided in accordance with
Section 3.3 of this Plan.

 

Separation Pay

The amount or amounts payable in accordance with Section 3.3(b) of this Plan.

 

U.S. Executive

A Participant whose designated home country, for purposes of the Employer’s
personnel and benefits programs and policies, is the United States.

2. Eligibility

2.1. Participation. Except as set forth in the definition of Participant above,
each employee who is a Key Executive on the Effective Date shall be a
Participant in the Plan effective as of the Effective Date and each other
employee shall become a Participant in the Plan effective as of the date of the
employee’s promotion or hire as a Key Executive.

2.2. Duration of Participation. A Participant shall cease to be a Participant in
the Plan if (i) the Participant terminates employment with the Employer under
circumstances not entitling him or her to Separation Benefits or (ii) the
Participant otherwise ceases to be a Key Executive, provided that no Key
Executive may be so removed from Plan participation in connection with or in
anticipation of a Change in Control that actually occurs. However, a Participant
who is entitled, as a result of ceasing to be a Key Executive of the Employer,
to receive benefits under the Plan shall remain a Participant in the Plan until
the amounts and benefits payable under the Plan have been paid or provided to
the Participant in full.

3. Separation Benefits

3.1. Right to Separation Benefits. A Participant shall be entitled to receive
from the Employer the Separation Benefits as provided in Section 3.3, if a
Change in Control has occurred and the Participant’s employment by the Employer
is terminated under circumstances specified in Section 3.2(a), whether the
termination is voluntary or involuntary, and if (i) such termination occurs
after such Change in Control and on or before the second anniversary thereof, or
(ii) such termination is reasonably demonstrated by the Participant to have been
initiated by a third party that has taken steps reasonably calculated to effect
a Change in Control or otherwise to have arisen in connection with or in
anticipation of such Change in Control and such Change in Control occurs within
90 days of the termination. Termination of employment shall have the same
meaning as “separation from service” within the meaning of Treasury Regulation §
1.409A-1(h).

 

5



--------------------------------------------------------------------------------

3.2. Termination of Employment.

 

(a) Terminations which give rise to Separation Benefits under this Plan. The
circumstances specified in this Section 3.2(a) are any termination of employment
with the Employer by action of the Company or any of its Affiliates or by a
Participant for Good Reason, other than as set forth in Section 3.2(b) below.
For purposes of this Plan, “Good Reason” shall mean:

 

  (i) the assignment to the Participant of any duties substantially inconsistent
with the Participant’s position, authority, duties or responsibilities in effect
immediately prior to the Change in Control, or any other action by the Company
or the Employer that results in a marked diminution in the Participant’s
position, authority, duties or responsibilities, excluding for this purpose:

 

  a. changes in the Participant’s position, authority, duties or
responsibilities which are consistent with the Participant’s education,
experience, etc.;

 

  b. an isolated, insubstantial and inadvertent action not taken in bad faith
and that is remedied by the Company and/or the Employer promptly after receipt
of notice thereof given by the Participant;

 

  (ii) any material reduction in the Participant’s base salary, annual incentive
or long-term incentive opportunity as in effect immediately prior to the Change
in Control;

 

  (iii) the Employer requiring the Participant to be based at any office or
location other than any other location which does not extend the Participant’s
home to work location commute as of the time of the Change in Control by more
than 50 miles;

 

  (iv) the Employer requiring the Participant to travel on business to a
substantially greater extent than required immediately prior to the Change in
Control; or

 

  (v) any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company or the Employer would be required to perform it if no
such succession had taken place, as required by Article 5.

The Participant must notify the Company of any event purporting to constitute
Good Reason within 45 days following the Participant’s knowledge of its
existence, and the Company or the Employer shall have 20 days in which to
correct or remove such Good Reason, or such event shall not constitute Good
Reason.

 

6



--------------------------------------------------------------------------------

(b) Terminations which DO NOT give rise to Separation Benefits under this Plan.
Notwithstanding Section 3.2(a), if a Participant’s employment is terminated for
Cause or Disability (as those terms are defined below) or as a result of the
Participant’s death, or the Participant terminates his or her own employment
other than for Good Reason, the Participant shall not be entitled to Separation
Benefits under the Plan, regardless of the occurrence of a Change in Control.

 

  (i) A termination for “Cause” shall have occurred where a Participant is
terminated because of:

 

  a. Continued failure to substantially perform the Participant’s job’s duties
(other than resulting from incapacity due to disability);

 

  b. Gross negligence, dishonesty, or violation of any reasonable rule or
regulation of the Company or the Employer where the violation results in
significant damage to the Company or the Employer; or

 

  c. Engaging in other conduct which adversely reflects on the Company or the
Employer in any material respect.

 

  (ii) A termination upon Disability shall have occurred where a Participant is
absent from the Participant’s duties with the Employer on a full-time basis for
180 consecutive days as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by the
Company or its insurers and acceptable to the Participant or the Participant’s
legal representative. In such event, the Participant’s employment with the
Employer shall terminate effective on the 30th day after receipt of such notice
by the Participant (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Participant shall not have returned to full-time
performance of the Participant’s duties.

 

(c) Notice of termination. Any termination of employment initiated by the
Employer for Cause, or by the Participant for Good Reason, shall be communicated
by a Notice of Termination to the other party. For purposes of this Plan, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Plan relied upon, (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated, and (iii) specifies the date upon which the Participant’s termination
of employment is expected to occur (which date shall be not more than 30 days
after the giving of such notice), provided, however, that such specified date
shall not be considered the Date of Termination for any purpose of this Plan if
such date differs from the Participant’s actual Date of Termination. The failure
by the Participant or the Employer to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Participant or the Employer, respectively,
hereunder or preclude the Participant or the Employer, respectively, from
asserting such fact or circumstance in enforcing the Participant’s or the
Employer’s rights hereunder.

 

7



--------------------------------------------------------------------------------

3.3. Separation Benefits. If a Participant’s employment is terminated under the
circumstances set forth in Section 3.2(a) entitling the Participant to
Separation Benefits, and if the Participant signs a Non-Competition Agreement
and a Non-Solicitation Agreement, the Company shall pay or provide, as the case
may be, to the Participant the amounts and benefits set forth in items
(a) through (e) below (the “Separation Benefits”):

 

(a) The Employer shall pay to the Participant, in a lump sum in cash within 30
days after the Date of Termination (or, if later, 30 days after the date of the
Change in Control), or on such later date as required under Section 3.3(g), the
sum of (A) the Participant’s Annual Base Salary through the Date of Termination
to the extent not theretofore paid, (B) the product of (x) the Participant’s
Annual Incentive Award Target and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination and
the denominator of which is 365, (C) the product of (x) the Participant’s
Long-Term Incentive Award Target and (y) a fraction, the numerator of which is
the number of days completed in the applicable performance cycle through the
Date of Termination and the denominator of which is the total number of days in
the performance cycle, and (D) any accrued vacation pay, in each case to the
extent not theretofore paid. The sum of the amounts described in sub clauses
(A), (B), (C) and (D), shall be referred to as the “Accrued Obligations”, and,
in the case of the amounts described in sub clauses (B) and (C), shall be
reduced by any amount paid or payable under the Kraft Foods Inc. Amended and
Restated 2005 Performance Incentive Plan on account of the same fiscal year or
performance cycle, as applicable.

 

(b) The Employer also shall pay to the Participant, in a lump sum in cash within
30 days after the Date of Termination (or, if later, 30 days after the date of
the Change in Control), or on such later date as required under Section 3.3(g),
an amount (“Separation Pay”) equal to the product of (A) two (or in the case of
a Participant who served as Chairman and Chief Executive Officer immediately
prior to the Change in Control, three) and (B) the sum of (x) the Participant’s
Annual Base Salary and (y) the Participant’s Annual Incentive Award Target,
reduced (but not below zero) in the case of any Participant who is a Non-U.S.
Executive by the U.S. dollar equivalent (determined as of the Participant’s Date
of Termination) of any payments made to the Participant under the laws of his or
her designated home country or any program or policy of the Employer in such
country on account of the Participant’s termination of employment.

 

8



--------------------------------------------------------------------------------

(c) Solely with respect to U.S. Participants, for two years after the
Participant’s Date of Termination (or, if later, the date of the Change in
Control), (or in the case of a Participant who served as Chairman and Chief
Executive Officer immediately prior to the Change in Control, three years), or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Employer shall continue welfare benefits to the
Participant and/or the Participant’s family at least equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies (including, without limitation, medical, prescription, dental,
disability, employee/spouse/child life insurance, executive life, estate
preservation (second-to-die life insurance) and travel accident insurance plans
and programs), as if the Participant’s employment had not been terminated, or,
if more favorable to the Participant, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliates and their families; provided, however, that if the Participant
becomes reemployed with another employer and is eligible to receive medical or
other welfare benefits under another employer-provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility. The period
of continuation of any group medical plan coverage under Section 4980B of the
Code (the “COBRA Period”) shall run concurrently during the period for which
medical coverage is provided to the Participant pursuant to this Section 3.3(c).
The provision of medical coverage made during the COBRA Period is intended to
qualify for the exception to deferred compensation as a medical benefit provided
in accordance with the provisions of Section 409A of the Code and Treasury
Regulation §1.409A-1(b)(9)(v)(B). Any reimbursements required to be made to a
Participant under any arrangement pursuant to this Section 3.3(c) that is not
described in the preceding sentence or is not excepted from Section 409A of the
Code under Treasury Regulation § 1.409A-1(a)(5) shall be made to the Participant
no later than the end of the Participant’s second taxable year following the
expense being reimbursed was incurred. The maximum amount of any such welfare
benefits provided to a Participant under this provision in any calendar year
shall not be increased or decreased to reflect the amount of such welfare
benefits provided to such Participant under this provision in a prior or
subsequent calendar year. For purposes of determining the Participant’s
eligibility for retiree benefits pursuant to such welfare plans, practices,
programs and policies, the Participant shall be considered to have remained
employed until two years (or in the case of a Participant who served as Chairman
and Chief Executive Officer immediately prior to the Change in Control, three
years) after the Date of Termination; provided, however, that the Participant’s
commencement of such retiree benefits shall not be any sooner than the date on
which the Participant attains 55 years of age and provided, further, that the
Participant’s costs under any such retiree benefits plans, practices, programs
or policies shall be based upon actual service with the Company and its
Affiliates.

 

(d) The Employer shall, at its sole expense, provide the Participant with
outplacement services through the provider of the Company’s choice, the scope of
which shall be chosen by the Participant in his or her sole discretion within
the terms and conditions of the Company’s outplacement services policy as in
effect immediately prior to the Change in Control, but in no event shall such
outplacement services continue for more than two years after the calendar year
in which the Participant terminates employment.

 

(e) The Employer shall, for two years after the Participant’s Date of
Termination (or in the case of a Participant who served as Chairman and Chief
Executive Officer immediately prior to the Change in Control, three years), or
after the Change in Control, if later, or such longer period as may be provided
by the terms of the appropriate perquisite, continue the perquisites at least
equal to those which would have been provided to them in accordance with the
perquisites in effect immediately prior to the Change in Control; provided,
however, that the maximum value of perquisites provided to a Participant under
this provision in any calendar year shall not be increased or decreased to
reflect the value of perquisites provided to such Participant under this
provision in a prior or subsequent calendar year. Any reimbursements to a
Participant for costs associated with such continued perquisites shall be made
no later than the end of the Participant’s second taxable year following the
date the Participant incurred such cost. This clause does not apply to personal
use of the Company aircraft to the extent that this perquisite is in effect for
any Key Executive immediately prior to the Change in Control.

 

9



--------------------------------------------------------------------------------

(f) To the extent not theretofore paid or provided, the Employer shall pay or
provide to the Participant, at the time otherwise payable, any other amounts or
benefits required to be paid or provided or that the Participant is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its Affiliates.

 

(g) Notwithstanding the foregoing, if the Participant is a “specified employee”
within the meaning of Section 409A of the Code, then (i) any payments described
in Sections 3.3(a) and (b) which the Company determines constitute the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, shall be delayed and become payable within five days after the six-month
anniversary of the Participant’s termination of employment and (ii) any benefits
provided under Sections 3.3(c) and (e) which the Company determines constitute
the payment of nonqualified deferred compensation, within the meaning of
Section 409A of the Code, shall be provided at the Participant’s sole cost
during the six-month period after the date of the Participant’s termination of
employment, and within five days after the expiration of such period the Company
shall reimburse the Participant for the portion of such costs payable by the
Company pursuant to Sections 3.3(c) and (e) hereof.

 

(h) For all purposes under the applicable Company non-qualified defined benefit
pension plan, the Company shall credit the Participant with two (or in the case
of a Participant who served as Chairman and Chief Executive Officer immediately
prior to the Change in Control, three) additional years of service and shall add
two (or in the case of a Participant who served as Chairman and Chief Executive
Officer immediately prior to the Change in Control, three) years to the
Participant’s age.

3.4. Certain Additional Payments by the Employer.

 

(a) Anything in this Plan to the contrary notwithstanding, with respect to any
Participant who is a citizen or resident of the United States, in the event it
shall be determined that any Payment would be subject to the Excise Tax, then:

 

  (i) To the extent that such Participant commenced participation in this Plan
on or before December 31, 2009, the Participant shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Participant of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 3.4(a), if it shall be
determined that any Participant, other than a Participant who served as Chairman
and Chief Executive Officer of the Company immediately prior to the Change in
Control, is entitled to a Gross-Up Payment, but that the Participant, after
taking into account the Payments and the Gross-Up Payment, would not receive a
Net After-Tax Benefit which is at least ten percent (10%) greater than the net
after-tax proceeds to the Participant resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Reduced Amount”) that is one dollar less than the smallest amount that
would give rise to any Excise Tax, then no Gross-Up Payment shall be made to the
Participant, and the Payments to the Participant, in the aggregate, shall be
reduced to the Reduced Amount in the manner described below.

 

10



--------------------------------------------------------------------------------

  (ii) To the extent that such Participant commenced participation in this Plan
on or after January 1, 2010, no Gross-Up Payment shall be made to the
Participant, and the Payments to the Participant, in the aggregate, shall be the
greater of:

 

  a. The Net After-Tax Benefit, or

 

  b. The Reduced Amount.

Except as provided in Section 3.4(b) below with regard to Payments made to a
Participant who is subject to Section 3.4(a)(i), the Company and its Affiliates
shall bear no responsibility for any Excise Tax payable on any Reduced Amount
pursuant to a subsequent claim by the Internal Revenue Service or otherwise. For
purposes of determining the Reduced Amount under this Section 3.4(a), amounts
otherwise payable to the Participant under the Plan shall be reduced, to the
extent necessary, in the following order: first, Separation Pay under
Section 3.3(b), then Accrued Obligations payable under Section 3.3(a), other
than Annual Base Salary through the Date of Termination, followed by
outplacement services payable under Section 3.3(d), welfare benefits payable
under Section 3.3(c), and, finally, perquisites payable under Section 3.3(e). In
the event that such reductions are not sufficient to reduce the aggregate
Payments to the Participant to the Reduced Amount, then Payments due the
Participant under any other plan shall be reduced in the order determined by the
Plan Administrator in its sole discretion.

 

(b) Subject to the provisions of Section 3.4(c), all determinations required to
be made under this Section 3.4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment, or whether a Reduced Amount or
a Net After-Tax Benefit is payable, and the assumptions to be utilized in
arriving at such determinations, shall be made by the Company’s independent
auditors or such other nationally recognized certified public accounting firm as
may be designated by the Company and approved by the Participant (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Participant within 15 business days of the receipt of notice
from the Participant that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Subject to Section 3.4(e) below, any Gross-Up
Payment, as determined pursuant to this Section 3.4(b), shall be paid by the
Employer to the Participant within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company, its Affiliates and the Participant. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Employer should have been
made pursuant to Section 3.4(a)(i) (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 3.4(c) and the Participant thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Employer to or for the benefit of the
Participant. Reimbursements and payments made with regard to any Underpayment
shall be made no later than December 31 of the year next following the year in
which the related Excise Taxes are remitted.

 

11



--------------------------------------------------------------------------------

(c) This Section 3.4(c) shall apply solely to Participants who commence
participation in the Plan on or before December 31, 2009. The Participant shall
notify the Company in writing of any claim by the Internal Revenue Service that,
if successful, would require the payment by the Employer of the Gross-Up
Payment. Such notification shall be given as soon as practicable but no later
than ten business days after the Participant is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Participant shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies the Participant in writing prior to the expiration of such period that
it desires to contest such claim, the Participant shall:

 

  (i) give the Company any information reasonably requested by the Company
relating to such claim,

 

  (ii) take such action in connection with contesting such claim as the Company
or its Affiliates shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

 

  (iii) cooperate with the Company and its Affiliates in good faith in order
effectively to contest such claim, and

 

  (iv) permit the Company and its Affiliates to participate in any proceedings
relating to such claim;

PROVIDED, HOWEVER, that (A) the Company or its Affiliates shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Participant harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 3.4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Participant to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Participant
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; (B) that if the Company directs the
Participant to pay such claim and sue for a refund, the Employer shall advance
the amount of such payment to the Participant, on an interest-free basis and
shall indemnify and hold the Participant harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Participant with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

12



--------------------------------------------------------------------------------

(d) If, after the receipt by the Participant of an amount advanced by the
Employer pursuant to Section 3.4(c), the Participant becomes entitled to receive
any refund with respect to such claim, the Participant shall (subject to
compliance with the requirements of Section 3.4(c) by the Company and its
Affiliates) promptly pay to the Employer the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Participant of an amount advanced by the Employer
pursuant to Section 3.4(c), a determination is made that the Participant shall
not be entitled to any refund with respect to such claim and the Company does
not notify the Participant in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

(e) Notwithstanding any other provision of this Section 3.4, the Employer may
withhold and pay over to the Internal Revenue Service for the benefit of the
Participant all or any portion of the Gross-Up Payment that it determines in
good faith that it is or may be in the future required to withhold, and the
Participant hereby consents to such withholding.

3.5. Payment Obligations Absolute. Upon a Change in Control and termination of
employment under the circumstances described in Section 3.2(a), the obligations
of the Company and its Affiliates to pay or provide the Separation Benefits
described in Section 3.3 shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any of the
Affiliates may have against any Participant. In no event shall a Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to a Participant under any of the provisions of this
Plan, nor shall the amount of any payment or value of any benefits hereunder be
reduced by any compensation or benefits earned by a Participant as a result of
employment by another employer, except as specifically provided under
Section 3.3.

 

13



--------------------------------------------------------------------------------

3.6. Non-Competition and Non-Solicitation. Upon a Change in Control and
termination of employment under the circumstances described in Section 3.2(a),
the obligations of the Company and its Affiliates to pay or provide the
Separation Benefits described in Section 3.3 are contingent on the Participant’s
adhering to the Non-Competition Agreement and the Non-Solicitation Agreement.
Should the Participant violate the Non-Competition Agreement or Non-Solicitation
Agreement, the Participant will be obligated to pay back to the Employer all
payments received pursuant to this Plan and the Employer will have no further
obligation to pay the Participant any payments that may be remaining due under
this Plan.

3.7. Non-Disparagement. Upon a Change in Control and termination of employment
under the circumstances described in Section 3.2(a), the obligations of the
Company and its Affiliates to pay or provide the Separation Benefits described
in Section 3.3 are contingent on the Participant’s adhering to certain
non-disparagement provisions. The Participant agrees that, in discussing their
relationship with the Employer, such Participant will not disparage, discredit
or otherwise treat in a detrimental manner the Employer, its affiliated and
parent companies or their officers, directors and employees. The Employer agrees
that, in discussing its relationship with the Participant, it will not disparage
or discredit such Participant or otherwise treat such Participant in a
detrimental way.

3.8 General Release of Claims. Upon a Change in Control and termination of
employment under the circumstances described in Section 3.2(a), the obligations
of the Company and its Affiliates to pay or provide the Separation Benefits
described in Section 3.3 are contingent on the Participant’s (for him/herself,
his/her heirs, legal representatives and assigns) agreement to execute a general
release in the form and substance to be provided by Employer, releasing the
Employer, its affiliated companies and their officers, directors, agents and
employees from any claims or causes of action of any kind that the Participant
might have against any one or more of them as of the date of this Release,
regarding his/her employment or the termination of that employment. The
Participant understands that this Release applies to all claims (s)he might have
under any federal, state or local statute or ordinance, or the common law, for
employment discrimination, wrongful discharge, breach of contract, violations of
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act, the Americans With Disabilities Act, or
the Family and Medical Leave Act, and all other claims related in any way to
Participant’s employment or the termination of that employment.

3.9. Non-Exclusivity of Rights. Nothing in this Plan shall prevent or limit the
Participant’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of the Affiliates and for which the
Participant may qualify, nor, subject to Section 6.2, shall anything herein
limit or otherwise affect such rights as the Participant may have under any
contract or agreement with the Company or any of the Affiliates. Amounts or
benefits which the Participant is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of the Affiliates shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Plan.

 

14



--------------------------------------------------------------------------------

4. Successor to Company

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company or its Affiliates
would be obligated under this Plan if no succession had taken place.

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s or its Affiliates’ obligations under this Plan, in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. The term “Company,” as used in this Plan,
shall mean the Company as hereinbefore defined and any successor or assignee to
the business or assets which by reason hereof becomes bound by this Plan.

5. Duration, Amendment and Termination

5.1. Duration. This Plan shall remain in effect until terminated as provided in
Section 5.2. Notwithstanding the foregoing, if a Change in Control occurs, this
Plan shall continue in full force and effect and shall not terminate or expire
until after all Participants who become entitled to any payments or benefits
hereunder shall have received such payments or benefits in full.

5.2. Amendment and Termination. The Plan may be terminated or amended in any
respect by resolution adopted by the Committee unless a Change in Control has
previously occurred. However, after the Board has knowledge of a possible
transaction or event that if consummated would constitute a Change in Control,
this Plan may not be terminated or amended in any manner which would adversely
affect the rights or potential rights of Participants, unless and until the
Board has determined that all transactions or events that, if consummated, would
constitute a Change in Control have been abandoned and will not be consummated,
and, provided that, the Board does not have knowledge of other transactions or
events that, if consummated, would constitute a Change in Control. If a Change
in Control occurs, the Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect that adversely
affects the rights of Participants, and no Participant shall be removed from
Plan participation.

 

15



--------------------------------------------------------------------------------

6. Miscellaneous

6.1. Legal Fees. The Company agrees to pay, to the full extent permitted by law,
all legal fees and expenses which the Participant may reasonably incur as a
result of any contest by the Company or the Affiliates, the Participant or
others of the validity or enforceability of, or liability under, any provision
of this Plan or any guarantee of performance thereof (including as a result of
any contest by the Participant about the amount of any payment pursuant to this
Plan), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code; provided that
the Company shall have no obligation under this Section 6.1 to the extent the
resolution of any such contest includes a finding denying, in total, the
Participant’s claims in such contest.

6.2. Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant, the Company or the Participant’s Employer any
obligation to retain the Participant as an employee, to change the status of the
Participant’s employment as an “at will” employee, or to change the Company’s or
the Affiliates’ policies regarding termination of employment.

6.3. Tax Withholding. The Employer may withhold from any amounts payable under
this Plan such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

6.4. Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

6.5. Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of the Commonwealth of
Virginia, without reference to principles of conflict of law.

6.6. Section 409A of the Code. The Plan shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Plan shall
be interpreted either to be exempt from the provisions of Section 409A of the
Code or, to the extent subject to Section 409A of the Code, comply with
Section 409A of the Code and any regulations and other guidance thereunder.
Notwithstanding anything to the contrary in Section 5.2, this Plan may be
amended at any time, without the consent of any Participant, to avoid the
application of Section 409A of the Code in a particular circumstance or to the
extent determined necessary or desirable to satisfy any of the requirements
under Section 409A of the Code, but the Employer shall not be under any
obligation to make any such amendment. Nothing in the Plan shall provide a basis
for any person to take action against the Employer based on matters covered by
Section 409A of the Code, including the tax treatment of any award made under
the Plan, and the Employer shall not under any circumstances have any liability
to any Participant or other person for any taxes, penalties or interest due on
amounts paid or payable under the Plan, including taxes, penalties or interest
imposed under Section 409A of the Code.

 

16



--------------------------------------------------------------------------------

6.7 Claim Procedure. If a Participant makes a written request alleging a right
to receive Separation Benefits under the Plan or alleging a right to receive an
adjustment in benefits being paid under the Plan, the Company shall treat it as
a claim for benefits. All claims for Separation Benefits under the Plan shall be
sent to the General Counsel of the Company and must be received within 30 days
after the Date of Termination. If the Company determines that any individual who
has claimed a right to receive Separation Benefits under the Plan is not
entitled to receive all or a part of the benefits claimed, it will inform the
claimant in writing of its determination and the reasons therefore in terms
calculated to be understood by the claimant. The notice will be sent within 90
days of the written request, unless the Company determines additional time, not
exceeding 90 days, is needed and provides the Participant with notice, during
the initial 90-day period, of the circumstances requiring the extension of time
and the length of the extension. The notice shall make specific reference to the
pertinent Plan provisions on which the denial is based, and describe any
additional material or information that is necessary. Such notice shall, in
addition, inform the claimant what procedure the claimant should follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. The claimant may within 90 days
thereafter submit in writing to the Plan Administrator a notice that the
claimant contests the denial of his or her claim by the Company and desires a
further review. The Plan Administrator shall within 60 days thereafter review
the claim and authorize the claimant to appear personally and review the
pertinent documents and submit issues and comments relating to the claim to the
persons responsible for making the determination on behalf of the Plan
Administrator. The Plan Administrator will render its final decision with
specific reasons therefor in writing and will transmit it to the claimant within
60 days of the written request for review, unless the Plan Administrator
determines additional time, not exceeding 60 days, is needed, and so notifies
the Participant during the initial 60-day period. If the Plan Administrator
fails to respond to a claim filed in accordance with the foregoing within 60
days or any such extended period, the Plan Administrator shall be deemed to have
denied the claim. The Committee may revise the foregoing procedures as it
determines necessary to comply with changes in the applicable U.S. Department of
Labor regulations.

6.8. Unfunded Plan Status. This Plan is intended to be an unfunded plan and to
qualify as a severance pay plan within the meaning of Labor Department
Regulations Section 2510.3-2(b). All payments pursuant to the Plan shall be made
from the general funds of the Employer and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company or its Affiliates as a result
of participating in the Plan. Notwithstanding the foregoing, the Committee may
authorize the creation of trusts or other arrangements to assist in accumulating
funds to meet the obligations created under the Plan; provided, however, that,
unless the Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

6.9. Reliance on Adoption of Plan. Subject to Section 5.2, each person who shall
become a Key Executive shall be deemed to have served and continue to serve in
such capacity in reliance upon the Change in Control provisions contained in
this Plan.

 

17



--------------------------------------------------------------------------------

6.10. Plan Supersedes prior U.S. Arrangements with one Exception. For the period
of two years following the occurrence of a Change in Control, the provisions of
this Program shall supersede, with respect to U.S. Participants, any and all
plans, programs, policies and arrangements of the Company or its Affiliates
providing severance benefits, EXCEPT FOR the 2005 Performance Incentive Plan.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer effective as of the Effective Date set forth above.

 

KRAFT FOODS INC. By:  

/s/ Karen May

  Karen May   EVP, Global Human Resources

 

18